significant index no department of the treasury internal_revenue_service washington d c u tax_exempt_and_government_entities_division aug se epaat ai in re dear this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a waiver of the minimum_funding_standard for the plan_year ended december this waiver for the plan_year ended december accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this waiver has been granted has been granted in the company has a calendar_year fiscal_year the company has experienced rising costs for materials while experiencing a weak climate for sales the company is introducing price increases to customers it is also targeting sales and marketing to key accounts that will lead to higher and more profitable sales the company is also in the process of restructuring that will provide liquidity and achieve short-term concessions from lenders as of january plan's current_liability _ the value of the assets of the plan was equalto ofthe your attention is called to sec_412 of the code and sec_304 of erisa which déscribe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company or to the company’s profit sharing plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the date of this when filing form_5500 for the plan_year ended december letter should be entered on schedule b actuarial information a copy of this letter is being sent to the manager employee_plans classification in if you have any questions on this ruling letter please contact sincerely gned leal norman greenberg manager actuarial group
